Citation Nr: 0916940	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for emphysema.

2. Entitlement to service connection for a foot disorder.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1973 to September 1981.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2007 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran was scheduled for a hearing 
before a Board Member on March 23, 2009, but failed to 
appear.  Normally when a failure to appear occurs, the 
Veteran's request for a hearing is considered withdrawn.  
38 C.F.R. § 20.702(d) (2008).  However, under the same 
regulation, the Veteran has 15 days from the date of the 
original hearing to request a new hearing.  The new hearing 
request must be made in writing and must outline the reasons 
for the previous failure to appear.  The Board Member 
scheduled to appear at the original hearing must then 
determine whether the Veteran's request should be granted 
based on whether good cause is shown for the previous failure 
to appear.  Id. 

In this case, the Veteran submitted a letter dated the same 
day as the original hearing requesting a new hearing.  The 
Veteran stated in the letter that he failed to appear for his 
hearing on March 23, 2009, because he does not drive and the 
person who was supposed to bring him to the hearing fell ill.  
On April 17, 2009, the Board Member scheduled to hold the 
Veteran's original hearing determined the Veteran has shown 
good cause for his failure to appear and granted the 
Veteran's motion for a new hearing.  Thus, the case must be 
remanded for a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing 
before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




